           Case 1:19-vv-00066-UNJ Document 29 Filed 03/24/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-66V
                                         UNPUBLISHED


    HEATHER GELDBACH,                                         Chief Special Master Corcoran
    Personal Representative of the
    ESTATE OF WENDY G.                                        Filed: February 14, 2020
    STRICKLAND,
                                                              Special Processing Unit (SPU);
                         Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                        Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On January 15, 2019, Heather Geldbach (“Petitioner”) filed a petition for
compensation on behalf of decedent Wendy G. Strickland under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleges that Ms. Strickland suffered Guillain-Barre Syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine administered on October 13, 2017. Petition at 1.
Petitioner further alleges that Ms. Strickland’s death was directly and proximately


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-00066-UNJ Document 29 Filed 03/24/20 Page 2 of 2



caused by the flu vaccination. Id. at 5. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On February 13, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent concludes that “petitioner has shown that
Ms. Strickland’s symptoms and clinical course have satisfied the criteria set forth in the
Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation for a
flu/GBS Table injury.” Id. at 4. Respondent further agrees that “Ms. Strickland’s
condition persisted for at least six months and was also a substantial factor in causing
her death, and there is no preponderant evidence of an alternative cause that explains
her condition.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
